Title: To Thomas Jefferson from Steuben, 7 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Williamsburg 7 March 81

I arrived here yesterday Evening and am sorry to inform your Excellency that there has been no appearance of the French Fleet since they went out—on the contrary the Bay is full of British Cruizers and three Vessells lay in Lynhaven bay. The Dispatches your Excellency and myself sent had not left York Yesterday.
I must request your Excellency to provide four Surgeons and 4 Mates with proper Instruments and Bandages for the Troops on the south side the River. There is a probability of their being wanted in the course of the Expedition.
An Officer with four pieces of Artillery was ordered to remain at Richmond but contrary to my orders has I am informed gone to Chesterfield. I must beg your Excellency to direct one of the Vessells to take in these cannon. Colo. Davis will correspond with you on the subject.
The Powder must be shipped on board the Vessells which are to come down.
